DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0060556A1) in view of Fernando et al. (US 8689804) and/or Goodman et al. (US 5404871).
	Liu discloses in reference to claim:
1, 8, 18.    
1.  A base, comprising: a power supply 913 configured to supply electrical power;  
first and second connectors (connected to the first and second heaters 21 shown in figure)  configured to independently (heaters are disclosed as independently or simultaneously operable) and removably  electrically couple separate, respective first and second cartridges 3 (cartridges 3 are disclosed as removable from the power supply section 910 as shown in figures 1 and 2) to the 

dispersion generation by the first and second cartridges 3. Note that the heaters must be independently connected to the power source to be independently operable by the power source, and the figure 2 shows the cartridges being separately inserted in to tube 32, electrical connection is inferred through 31 using electrodes 5 and 57.  

    PNG
    media_image1.png
    1110
    979
    media_image1.png
    Greyscale



first and second connectors 31 configured to independently and removably electrically couple separate, respective first and second cartridges 3 to the power supply;  a cover 1 configured to establish a removable enclosure of the first and second connectors;  and control circuitry 22 configured to independently control dispersion generation by the first and second cartridges. 

Liu does not disclose controlling the heating (dispersion) of the first and second cartridges based on cartridge information accessed through at least one of the first and second connectors. 
	Fernando or Goodman discloses a vapor generating device having a cartridge comprising accessible information for use by a control means, said information passed by way of a code reading means or the electrical connections for the purpose of altering the operation of the device to suit the inserted cartridge.  It would have been obvious to one of skill in the art to modify the device of Liu to include a means for automatically controlling the heaters based on the type of cartridge installed as suggested by both Fernando and Goodman.

2    The base of claim 1, wherein
the control circuitry is configured to establish a first communication link with a first storage device in the first cartridge via the first connector; and access cartridge information from the first storage device via the first communication link, the cartridge information being associated with the first cartridge.  
9.  The e-vaping device of claim 8, wherein the control circuitry is configured to establish a first communication link with a first storage device in the first cartridge;  and access the cartridge information from the first storage device via the first communication link, the cartridge information being associated with the first cartridge. 



3.    The base of claim 2, wherein the cartridge information includes at least one of,
information uniquely identifying one or more elements of a dispersion generator included in the first cartridge, information indicating a dispersion generator “type” of a dispersion generator included in the first cartridge, information associated with a formulation held in the first cartridge, and a particular activation sequence associated with a dispersion generator included in the first cartridge. 
10.  The e-vaping device of claim 8, wherein the cartridge information includes information uniquely identifying one or more elements of a dispersion generator included in the first cartridge, information indicating a dispersion generator "type" of the dispersion generator included in the first cartridge, information associated with a formulation held in the first cartridge, a particular activation sequence associated with the dispersion generator included in the first cartridge, or any combination thereof. 
 

Note that both Goodman and Fernando describe the information accessible by the code reading means as including at least one of the above.

4.    The base of claim 1, wherein
the control circuitry is configured to independently control dispersion generation by the first and second cartridges based on independent control of electrical power supplied from the power supply to the first and second cartridges via the first and second connectors. 


Note Liu discloses the individual independent control of the cartridges 34 through their electrical connections to the power supply.

5.    The base of claim 4, wherein the control circuitry is configured to independently control the electrical power supplied to the first and second connectors, such that electrical power is supplied to the first and second cartridges at different times. 
12.  The e-vaping device of claim 11, wherein the control circuitry is configured to independently control the electrical power supplied to the first and second connectors, such that electrical power is supplied to the first and second cartridges at different times. 

Note Liu discloses the individual independent control of the cartridges 34 through their electrical connections to the power supply.


6.    The base of claim 4, wherein the control circuitry is configured to independently control the electrical power supplied to the first and second connectors, such that electrical power is supplied to alternate cartridges of the first and second cartridges in response to successive vaping command signals. 
13.  The e-vaping device of claim 11, wherein the control circuitry is configured to independently control the electrical power supplied to the first and second connectors, such that electrical power is supplied to 

 Note Liu discloses the individual independent control of the cartridges 34 through their electrical connections to the power supply and command signals through the control means.

7.  The base of claim 1, wherein the first connector (31) is configured to couple with a connector of the first cartridge 3 and is configured to be restricted from coupling with a connector (31) of the second cartridge 3, and the second connector (31) is configured to couple with the connector of the second cartridge 3 and is configured to be restricted from coupling with the connector (31) of the first cartridge 3.  See figures 2 and 3 showing separate cartridges 3 with separate connectors 31. 

14.    The base of claim 8, wherein the power supply includes a rechargeable battery.  The use of rechargeable batteries, in particular in devices already employing battery as a power source, is so common place in the art that the use hear would have been an obvious design choice. 

Allowable Subject Matter
Claims 15-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the claimed method including inter alia, independently controlling electrical power supplied to the first cartridge based on both the accessed cartridge information associated with the first cartridge and the accessed cartridge information associated with the second cartridge .


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOR S CAMPBELL/Primary Examiner, Art Unit 3761